Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a computer system for qualifying a human subject for over-the-counter delivery of a cGMP-speciftc phosphodiesterase 5 (PDE5) inhibitor pharmaceutical composition for treating erectile dysfunction, classified in class 704.
II. Claims 17-20, drawn to a method for treating erectile dysfunction in a subject in need thereof, classified in class 514.
Inventions I and II are related as being useful in the medical/pharmaceutical industry. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
The inventions are independent or distinct, each from the other because in the instant case, the inventions as claimed (1) the claimed method may have a materially different mode of operation insofar as the subject could seek a prescription medication for erectile dysfunction and be prescribed an active agent chemically distinct from the claimed cGMP-specific phosphodiesterase 5 (PDE5) inhibitor such as the hormone testosterone; (2) the invention of group I does not require/recite the practice of the method of invention II and vice versa; and (3) clearly, on its face, a mechanical/electric computer system is not an obvious variant of a vice versa.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Due to distinct nature of the claimed subject matter of inventions I and II, it would be an undue burden on the Examiner to search heretofore searched subject matter of invention I, not being in the Examiner’s, i.e., a registered pharmacist, purview and the invention of group II together.  Extensive, burdensome knowledge gathering would be necessary to accomplish the endeavor of searching for the inventions of Group I and II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        June 14, 2021